                         UNITED STATES DISTRICT COURT
                            DISTRICT OF MINNESOTA


 DANA D. JACKSON,                                  Case No. 19‐CV‐2326 (NEB/BRT)

                      Plaintiff,

 v.                                                   ORDER ON REPORT AND
                                                       RECOMMENDATION
 PLAZA SERVICES, LLC,

                      Defendant.



       The Court has received the January 28, 2020 Report and Recommendation of

United States Magistrate Judge Becky R. Thorson. [ECF No. 18.] No party has objected to

that Report and Recommendation, and the Court therefore reviews it for clear error. See

Fed. R. Civ. P. 72(b); Grinder v. Gammon, 73 F.3d 793, 795 (8th Cir. 1996) (per curiam).

Finding no clear error, and based upon all the files, records, and proceedings in the above‐

captioned matter,

       IT IS HEREBY ORDERED THAT:

       1. The Report and Recommendation [ECF No. 18] is ACCEPTED, and

       2. This action is DISMISSED WITHOUT PREJUDICE under Rule 41(b) of the

       Federal Rules of Civil Procedure for failure to prosecute.

LET JUDGMENT BE ENTERED ACCORDINGLY.

Dated: February 21, 2020                         BY THE COURT:

                                                 s/Nancy E. Brasel
                                                 Nancy E. Brasel
                                                 United States District Judge
